IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

STEVEN RICHARD SAYRE,

               Appellant,

 v.                                                   Case No. 5D17-249

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed October 31, 2017

Appeal from the Circuit Court
for Hernando County,
Stephen E. Toner, Jr., Judge.

James S. Purdy, Public Defender, and
Kevin R. Holtz, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Carmen F. Corrente,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       AFFIRMED. See Capron v. State, 948 So. 2d 954, 958 (Fla. 5th DCA 2007)

(holding that “a sufficient temporal break” allowed offender “to reflect and form a new

criminal intent”).


ORFINGER, LAMBERT and EISNAUGLE, JJ., concur.